No. 83-424
               IN THE SUPREME COURT OF T S STATE OF MONTANA
                                        IE
                                    1984



MOLLY STRONG,
                Petitioner and Appellant,

    -vs-
BILLY RAY WEAVER,
                Respondent and Respondent.




APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The Honorable Flichael Keedy, Judge presiding.

COUNSEL OF RECORD:
     For Appellant:
                Richard DeJana, Kalispell, Montana

      For Respondent:
                George B. Best, Kalispell, Montana


                              - .               -
                               Submitted on Briefs:     April 18, 1984
                                             Decided:   July 23, 1984



Filed:   '
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.


      Petitioner wife, Molly Strong, appeals an order of the
Flathead County District Court modifying a previous order
that had defined the "reasonable visitation" rights of the
respondent husband, Billy Ray Weaver.                        The wife had not
appealed the previous order.               The trial court modified the
previous visitation schedule after it held a contempt hearing
to determine whether the wife had been denying the husband
his   rights under         that previous order.                   The trial court
subsequently       found    the wife       in contempt.             There was no
separate visitation             hearing, nor was            the    appealed      order
supported by findings of fact and ~onclusions of law.                              We
vacate    the     appealed      order     and    remand      the cause to         the
District Court for a visitation hearing.
      The wife presents only one issue.                     That is whether the
trial     court     had     jurisdiction         to    modify       the    previous
visitation order without holding a visitation hearing and
without     entering        findings       and        conclusions         that    the
modification was in the "best interest" of the child under
section 40-4-217 (3) , MCA.
      Custody      of     the   parties'        infant      child, Anneve,        was
awarded    to     the wife under the decree of dissolution of
marriage entered June 21, 1979.                  At that time, the husband
was awarded       "reasonable          (child) visitation" rights.                The
husband was compelled three times to petition the court to
order visitation because the wife was not providing him with
"reasonable visitation."                On the third time, the husband
petitioned      the     court     to    clarify       the    terms     "reasonable
visitation" by setting out a specific visitation schedule,
and the court did so.         That visitation schedule was later
modified by the court after the contempt hearing, granting
increased visitation rights to the husband, and the wife
appeals that modification order.
      Section 40-4-217(3), MCA, controls the modification of a
visitation order.     That section provides that the order may
be modified     "   . . .   whenever      (it) would serve the best
interest of the child;.       . ."       That section contemplates a
visitation hearing and a finding that any modification would
be in the child's "best interest."             Further, this ultimate
finding must be supported by findings and conclusions so that
the   parties   are   informed     of    the   basis    of   the   court's
decision, and so that this Court may effective1.y review the
trial court's determination.            Jones v. Jones (Mont. 1980) ,
620 P.2d 850, 37 St.Rep. 1973.          Here there was no visitation
hearing, no finding in the order that the modification was in
the    "best interest" of      the      child, and     no    findings and
conclusions to support the order.
      We vacate the June 13, 1983 visitation order and remand
this cause for a visitation hearing.           Any modification order
regarding    visitation     must   be    supported     by    findings   and
conclusions.




We Concur:



      Chief Justice